Title: Notice concerning Legal Fees, 20 May 1773
From: Randolph, John,Jefferson, Thomas,Pendleton, Edmund,Henry, Patrick,Mercer, James,Scott, Gustavus,Mason, Thompson
To: 


                    
                        [20 May 1773]
                    
                    ON serious Consideration of the present State of our Practice in the General Court, we find it can no longer be continued on the same Terms. The Fees allowed by Law, if regularly paid, would barely compensate our incessant Labours, reimburse our Expenses, and the Losses incurred by Neglect of our private Affairs; yet even these Rewards, confessedly moderate, are withheld from us, in a great Proportion, by the unworthy Part of our Clients. Some Regulation, therefore, is become absolutely requisite to establish Terms more equal between the Client and his Counsel. To effect this, we have come to the following Resolution, for the invariable Observance of which we mutually plight our Honour to each other: “That after the 10th Day of October next we will not give an Opinion on any Case stated to us but on Payment of the whole Fee, nor prosecute or defend any Suit or Motion unless the Tax, and one Half the Fee, be previously advanced, excepting those Cases only where we choose to act gratis;” and we hope no Person whatever will think of applying to us in any other Way. To prevent Disappointment, however, in Case this should be done, we think it proper to give this farther Warning, that no such Application, either verbal or by Way of Letter, will be answered or attended to in the smallest Degree. We  should feel much Concern if a Thought could be entertained that the worthy Part of our Clients could disapprove this Measure. Their Conduct has been such as calls for our Acknowledgments, and might merit Exemption from this Strictness, were such Exemption practicable; but they will readily perceive this would defeat the Purpose, and that no Distinction of Persons can by any Means be attempted. We hope, therefore, from their Friendship, a cheerful Concurrence in this our Plan, since the Requisition is such only as their Punctuality would of itself prevent.
                    
                        
                            john randolph
                            thomas jefferson
                        
                        
                            edmund pendleton
                            patrick henry, Junior.
                        
                        
                            james mercer.
                            gustavus scott.
                        
                    
                    
                        The Subscriber by no Means disapproves of the above Resolution; but as he has long determined to quit his Practice as an Attorney, and practise only as a Counsel in such Causes as are ready for Trial, he has declined signing the above, as he shall not engage in any Cause for the future but such in which he shall previously receive an adequate Satisfaction for his Trouble, which they may be assured will not be less than the legal Fees.
                        thompson mason.
                    
                